Citation Nr: 1512365	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 553	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether an overpayment of disability benefits was validly created in the amount of $2,230.00 due to the removal of the Veteran's former spouse as a dependent.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

The issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,230.00 has been raised by the record in the Veteran's March 2013 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In April 2010, the Veteran filed a timely notice of disagreement (NOD) with the February 2010 decision finding that a $2,230.00 overpayment had been created by the inclusion of his former spouse, C. M., from December 2005 through February 2010, as the Veteran's dependent for VA compensation purposes.  

In February 2013, the AOJ issued a statement of the case (SOC) addressing the effective date of the removal of C. M. from the Veteran's disability compensation award.  In his NOD, the Veteran did not challenge the effective date of the removal of C. M.; rather he challenged the finding that he had been overpaid.  The February 2013 SOC does not address or show consideration of the Veteran's disagreement with the validity of the creation and calculation of the debt.  Thus, the Board finds that the February 2013 SOC was inadequate because it did not address the contentions in the Veteran's NOD.  38 C.F.R. § 19.29 (2014) (stating that an SOC must be complete enough to allow the appellant to provide appropriate evidence and argument before the Board and must contain a summary of the evidence relating to the issue with which the Veteran expressed disagreement).  Accordingly, the Veteran's claim must be remanded to ensure that the Veteran is afforded due process.

Additionally, the Board notes that the claims file does not contain a VA audit detailing how the overpayment amount of $2,230.00 was calculated.  As the Veteran has challenged the validity and calculation of the debt, the AOJ should prepare an audit detailing how the overpayment amount was calculated.
Accordingly, the case is REMANDED for the following actions:

1.   Prepare an audit of the Veteran's VA benefits, to include an explanation of the creation of the debt referencing the timing of reduction of such benefits, the reasons supporting the reduction, and the total calculated amount of the debt.  A copy of the written audit should be inserted into the claims file and another provided to the appellant.

2.  Readjudicate the issue of the validity of the overpayment amount of $2,230.00. 

3.  If the claim remains denied issue a supplemental statement of the case, in accordance with 38 C.F.R. § 19.29 (2014), to include a summary of the pertinent laws and regulations, and a discussion of whether the debt was validly created and properly calculated.  Afford the Veteran an adequate opportunity to respond, and then return the matter to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






